--------------------------------------------------------------------------------

Exhibit 10.3

CONSULTANT AGREEMENT

This Consultant Agreement (the "Agreement") is made and entered into effective
as of the 6th day of May, 2005 (the "Effective Date"), between Garuda Capital
Corp. a Company incorporated in the State of Nevada with offices at 502 –1978
Vine Street, Vancouver, British Columbia, V6K 4S1 (the "Company") and Newhaven
Resources Ltd., a corporation with offices at #101 – 525 Seymour Street,
Vancouver, BC, V6B 3H7 (the “Consultant”).

WHEREAS:

A.                The Company intends to set up a corporation in Ghana, through
which it intends to set up mining operations in Ghana.

B.                The Company desires to retain the Consultant to provide
consultant services to the Company on the terms and subject to the conditions of
this Agreement.

C.                The Consultant has agreed to provide the Company with a right
of first refusal to participate with the Consultant on projects in Ghana.

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

1.                ENGAGEMENT AS A CONSULTANT

1.1               The Company hereby engages the Consultant as a consultant to
provide the services of the Consultant in accordance with the terms and
conditions of this Agreement and the Consultant hereby accepts such engagement.

2.                TERM OF THIS AGREEMENT

2.1               The term of this Agreement shall become effective and begin as
of the Effective Date, and shall continue until the close of business on May 31,
2006 (the “Term”).

3.                CONSULTANT SERVICES AND RIGHTS

3.1               The Consultant agrees to perform the following services and
undertake the following responsibilities and duties to the Company to be
provided by the Consultant to the Company as services, and to give the Company
the following rights (the "Services and Rights"):

--------------------------------------------------------------------------------

2

  (a)     
Ghana Incorporation
       
The Consultant shall help with the incorporation and licensing of a Ghanaian
corporation for the Company’s planned mining operations in Ghana (the “Ghana
Subsidiary”);
    (b)     
Provision of Offices
       
the Consultant shall provide a serviced office accommodation in Accra, Ghana for
twelve months beginning on June 1, 2005, which shall include a telephone
answering service, facsimile services, and participation in a joint map room;
    (c)     
Management
       
the Consultant shall:
       
i.     
supervise and manage the Ghana Subsidiary’s projects in Ghana for 12 months;
     
ii.     
assist in establishing a field operation on the property in Ghana referred to as
the “Ho property”;
     
iii.     
allow the Ghana Subsidiary to use equipment belonging to the Consultant for use
in the field operation on the Ho property;
     
iv.     
provide other services that relate to the Ghana Subsidiary and its potential
projects in Ghana as requested by the Company and mutually agreed; and
    (d)
Right of First Refusal
       
in the event of any offer acceptable to the Consultant relating to mining
projects in Ghana at any time or times during the Term, the Consultant, prior to
acceptance thereof, shall give the Company, with respect to each such offer,
written notice thereof and a copy of said offer including the name and address
of the proposed entity making the offer (the “Offeror”) and the name and
location of the mining project (the “Project”), and the Company shall have the
option and right of first refusal for sixty (60) days after receipt of such
notice within which to elect to participate in the Project on the terms of said
offer. If the Company shall elect to participate in the Project pursuant to the
option and first refusal herein granted, it shall give notice of such election
within such sixty (60) day period. The Company's failure at any time to exercise
its option under this paragraph shall not affect this agreement and the
continuance of the Company's rights and options under this and any other
paragraph of this agreement.

3.1               In providing the Services and Rights, the Consultant will:

--------------------------------------------------------------------------------

3

  (a)     
comply with all applicable federal, provincial, local and foreign statutes, laws
and regulations;
    (b)     
not make any misrepresentation or omit to state any material fact that will
result in a misrepresentation regarding the business of the Company; and
    (c)     
not disclose, release or publish any information regarding the Company without
the prior written consent of the Company.

3.4               The Consultant will at all times be an independent contractor
and the Consultant will not be deemed to be an employee of the Company.

4                 CONSULTANT FEE

4.1               The Consultant Services described in paragraph 3.1(c)(iv) may
be charged in cash by mutual agreement. In consideration for the provision of
the balance of the Services and Rights during the Term, the Company will issue
to Bruce Luckman, an employee of the Consultant, a flat fee of 1,000,000 shares
of the common stock of Garuda Capital Corp., the sole shareholder of the
Company, each share with a deemed price of $0.12 (US), the most recent price of
the stock as of May 6, 2005, for total compensation of $112,000 (US). The shares
shall be registered pursuant to Form S-8 and shall be free from any trading
restrictions.

5                 REIMBURSEMENT OF EXPENSES

5.1               The Company will pay to the Consultant the reasonable third
party expenses incurred by the Consultant in provision of the Services and
Rights, provided the Consultant has obtained the prior written approval of the
Company.

6.                TERMINATION

6.1               The Company may terminate this Agreement at any time by giving
30 days notice to the Consultant.

7.               PROPRIETARY INFORMATION

7.1               The Consultant will not at any time, whether during or after
the termination of this Agreement for any reason, reveal to any person or entity
any of the trade secrets or confidential information concerning the
organization, business, products or finances of the Company or of any third
party which the Company is under an obligation to keep confidential, except as
may be required in the ordinary course of performing the Consultant Services to
the Company, and the Consultant shall keep secret such trade

--------------------------------------------------------------------------------

4

secrets and confidential information and shall not use or attempt to use any
such secrets or information in any manner which is designed to injure or cause
loss to the Company. Trade secrets or confidential information shall include,
but not be limited to, the Company's financial statements and projections,
expansion proposals, product packaging, advertising and marketing, business
plans and details of its business relationships with suppliers and distributors,
agents and other parties not otherwise publicly available.

8.                RELIEF

8.1               The Consultant hereby expressly acknowledges that any breach
or threatened breach by the Consultant of any of the terms set forth in Section
7 of this Agreement may result in significant and continuing injury to the
Company, the monetary value of which would be impossible to establish, and any
such breach or threatened breach will provide the Company with any and all
rights and remedies to which it may be entitled under the law, including but not
limited to injunctive relief or other equitable remedies.

9.                INDEMNIFICATION

9.1               The Consultant will indemnify and defend and hold the Company
harmless against any claims, actions, suits, proceedings, investigations,
losses, expenses, demands, obligations, liabilities, judgments, fines, fees,
costs and expenses (including costs and reasonable attorney fees) and any
amounts paid in settlements in any of the foregoing which arise or result from
or are related to any breach or failure of the Consultant to perform any of its
covenants and agreements set forth in this Agreement. The indemnification
provisions of this paragraph shall survive the termination and expiration of
this Agreement.

10.               PARTIES BENEFITED; ASSIGNMENTS

10.1              This Agreement shall be binding upon, and inure to the benefit
of, the Consultant, his heirs and his personal representative or
representatives, and upon the Company and its successors and assigns. Neither
this Agreement nor any rights or obligations hereunder may be assigned by the
Consultant.

11.               NOTICES

11.1              Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested, or by
courier, addressed to the Company at its then principal office, or to the
Consultant, as the case may be, or to such other address or addresses as any
party hereto may from time to time specify in writing for the purpose in a
notice given to the other parties in compliance with this Section 11. Notices
shall be deemed given when delivered.

--------------------------------------------------------------------------------

5

12.               GOVERNING LAW

12.1              This Agreement shall be governed by and construed in
accordance with the laws of the Province of British Columbia and each party
hereto attorns to the exclusive jurisdiction of the courts of the Province of
British Columbia.

13.               REPRESENTATIONS AND WARRANTIES

13.1              The Consultant represents and warrants to the Company that (a)
the Consultant is under no contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of his duties
hereunder or other rights of Company hereunder, and (b) the Consultant is under
no physical or mental disability that would hinder the performance of his duties
under this Agreement.

14.               MISCELLANEOUS

14.1              This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.

14.2              This Agreement supersedes any prior written or oral agreements
or understandings between the parties relating to the subject matter hereof.

14.3              No modification or amendment of this Agreement shall be valid
unless in writing and signed by or on behalf of the parties hereto.

14.4              A waiver of the breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any subsequent breach of
the same or any other term or condition.

14.5              This Agreement is intended to be performed in accordance with,
and only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
invalid or unenforceable, such invalidity and unenforceability shall not affect
the remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

14.6              The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

--------------------------------------------------------------------------------

6

14.7              The Consultant may assign the benefit of this Agreement to a
private corporation controlled by the Consultant, provided that such assignment
will not relieve the Consultant from his obligations to the Company arising
under this Agreement.

14.8              This Agreement replaces and supercedes all other consultant
and employment agreements between the Company and the Consultant and any
amendments hereto.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

GARUDA CAPITAL CORP.           /s/ C. Robin Relph   per: C. Robin Relph,
Chairman of the Board           NEWHAVEN RESOURCES LTD.           /s/ Bruce
Luckman   per: Bruce Luckman, Executive Director  


--------------------------------------------------------------------------------